DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed 11/18/2022, regarding the objection to claim 13 have been fully considered but they are not persuasive. 
Claim 8, from which claim 13 depends, recites “wherein the processor…generates a representation of a target pronunciation of the utterance” (Emphasis added). Thereafter, claim 13 recites “The system of claim 8, wherein the identifying of the representation of the target pronunciation of the utterance includes generating the representation of the target pronunciation based on the representation of the user pronunciation of the utterance” (Emphasis added). However, claim 8 does not include the recited “identifying” language. Rather, claim 8 only recites the limitation of identifying in the context of identifying differences between an acoustic signal of the user pronunciation of a phonetic transcription of the utterance. Accordingly, the objection is maintained.
Applicants’ arguments, filed 11/18/2022, with respect to the rejections of claims 9 and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 9 and 16 under 35 U.S.C. 112(b) have been withdrawn. 
The rejection of claims 1-21 under 35 U.S.C. 101 have been withdrawn in light of the amendments to independent claims 1, 8, and 15.
Applicants’ arguments, filed 11/18/2022, regarding the rejections of claims 1-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicants argue that Lin does not provide a teaching nor suggestion that the disclosed system compares an acoustic signal of the user pronunciation to a phonetic transcription of the utterance, and that doing so includes comparing fricative sounds missing from the user pronunciation (Remarks, filed 11/18/2022, pp. 15-16). 
Examiner argues that Lin discloses a method and system that automatically labels input speech signals (i.e., a user’s pronunciation of an utterance and a target pronunciation (teacher’s pronunciation) of the utterance) with phonic symbols (Abstract; [0036]; [0039]; Figs. 2-3, where phonic symbols are assigned to each interval of a sound signal). The phonic symbols are labeled onto each sound signal, and the result is sent to the output interface as a waveform graph labeled with phonic symbols ([0036]; [0039]). Moreover, Lin discloses comparing the input sound signals including the assigned phonic symbols between the user/student and the other user/teacher to detect articulation (i.e., fricative sounds missing from the user pronunciation), among other parameters ([0050-0052]). Similarly, as drafted, claim 1 broadly recites comparing an acoustic signal of the user pronunciation (i.e., sound signal of the user/user’s pronunciation of the utterance) with a phonetic transcription of the utterance (i.e., the assigned phonetic transcription of the user pronunciation of the utterance or the assigned phonetic transcription of the target pronunciation of the utterance) to identify differences including fricative sounds missing from the user pronunciation. While Lin teaches using phonic symbols selected from an electronic phonetic dictionary, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize phonetic transcription, instead, based on the teachings of Tjalve. 
That is, as discussed above, Lin teaches comparing a sound signal of the user including corresponding phonic symbols to that of a teacher’s (target sound signal and accompanying phonic symbols) to identify differences in articulation (i.e., fricative sounds missing from the user pronunciation), accuracy, pitch, intensity, rhythm, etc. ([0050-0052]). Meanwhile, Tjalve, which focuses on speech recognition, teaches comparing phonetic transcriptions (Col. 4, ln. 65 – Col. 5, ln. 8, where at least one of the acquired target phonetic units of the first target word is compared to an inventory of native phonetic units). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize phonetic transcription, as opposed to phonic transcription/symbols, in conjunction with speech recognition techniques depending on the skill level/knowledge of the user and/or purpose (i.e., learning to read vs. learning to speak). 
Applicants further argue that Lin does not disclose the system utilizing machine learning aspects, and Li fails to cure the deficiency (Remarks, filed 11/18/2022, p. 16). While neither Lin nor Li expressly teach utilizing machine learning logic to perform the comparison and generation steps, Examiner argues that Javali explicitly teaches speech recognition (machine learning) to compare benchmark words or phrase pronunciations (target pronunciations) with input/received audio signals (user pronunciations) ([0010-0012]; [0046], wherein benchmark word or phrase pronunciations are established accepted pronunciations of words or phrases for a given human language). It would have been obvious to use word recognition (machine learning) techniques, as taught by Javali, in the invention of Lin in order to avoid manual word recognition and/or requiring the user to input text strings corresponding to the sound signals, and/or for more efficient and accurate speech/pronunciation detection and correction (See, e.g., Javali, [0002]; [0012]).
For these reasons, and those presented below, claims 1-21 remain rejected under 35 U.S.C. 103.
Claim Objections
Claim 8 is objected to because of the following informality: “the identification” recited in ln. 16 should likely read “the generation” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim 13 is objected to because of the following informality:  “wherein the identifying of the representation of the target pronunciation of the utterance” recited in ln. 1-2 should likely read “wherein the generating of the representation of the target pronunciation of the utterance” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2003/0225580 A1) in view of Li et al. (hereinafter “Li”) (U.S. Pub. 2019/0189116 A1), Tjalve et al. (hereinafter “Tjalve”) (U.S. 9,472,184 B2), and Javali (U.S. Pub. 2019/0303797 A1).
Regarding claim 1, Lin discloses a method for assisting pronunciation correction, by a processor, comprising (Title; [0003], method for correcting pronunciation on a computerized device):
	receiving a representation of a user pronunciation of an utterance (Fig. 1, #120, where a representation of the user/learner’s pronunciation of an utterance is received);
	identifying a representation of a target pronunciation of an utterance ([0013]; Fig. 1; #110, depicting an identified representation of a target/teacher pronunciation of an utterance);
compare the representation of the user pronunciation of the utterance to the representation of the target pronunciation of the utterance ([0051], where the representations of the pronunciations of the utterances are compared), wherein the comparison identifies differences inclusive of fricative sounds missing from the user pronunciation ([0050-0052], where input sound signals including the assigned phonic symbols between the user/student and the other user/teacher are compared to detect articulation (i.e., fricative sounds missing from the user pronunciation), among other parameters); and
generating a recommendation associated with correcting the user pronunciation of the utterance based on the comparing of the representation of the user pronunciation of the utterance to the representation of the target pronunciation of the utterance ([0050], where suggestions for improvement are made based on the comparison).
While Lin teaches using phonic symbols selected from an electronic phonetic dictionary, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize phonetic transcription, instead, based on the teachings of Tjalve (Col. 4, ln. 65 – Col. 5, ln. 8, where at least one of the acquired target phonetic units of the first target word is compared to an inventory of native phonetic units) depending on the skill level/knowledge of the user and/or purpose (i.e., learning to read vs. learning to speak).
Additionally, Lin fails to disclose wherein the recommendation is further based on information associated with the user. Yet, Li teaches where information associated with the user is considered when generating a recommendation associated with correcting the user pronunciation of the utterance ([0045]; [0060], where a native language of the user is identified and considered because it is recognized that some accents may pose pronunciation issues). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further consider user information, such as their native natural language, accents, age, medical history that may impact speech, and the like in order to more accurately determine the specific user’s proficiency level when speaking a foreign language/target pronunciation of an utterance.
Moreover, Lin fails to disclose but Javali teaches utilizing speech recognition (machine learning) to compare benchmark words or phrase pronunciations (target pronunciations) with input/received audio signals (user pronunciations) ([0010-0012]; [0046], wherein benchmark word or phrase pronunciations are established accepted pronunciations of words or phrases for a given human language). It would have been obvious to one of ordinary skill in the art at the time of filing to use word recognition (machine learning) techniques, as taught by Javali, in the invention of Lin that compares pronunciations and provides suggestions to the user for improvement ([0050]) in order to avoid manual word recognition and/or requiring the user to input text strings corresponding to the sound signals, and/or for more efficient and accurate speech/pronunciation detection and correction (See, e.g., Javali, [0002]; [0012]).
Finally, Lin fails to disclose wherein the machine learning logic is executed to receive feedback from the user with respect to the recommendation, wherein the feedback is utilized by the machine learning logic to iteratively update and enhance the identification of the representation of the target pronunciation of the utterance and subsequent recommendations, and Javali does not expressly cure this deficiency. However, Tjalve, which also utilizes speech recognition techniques, teaches this limitation (Col. 8, ln. 16-32, where performance data from user computing devices (i.e., feedback from the user) is utilized by the speech recognition program to continuously update and improve the program for improved performance). It would have been obvious to one of ordinary skill in the art at the time of filing to continuously update and improve the program (speech recognition) for improved performance (i.e., enhanced identification of the representation of the target pronunciation of the utterance and subsequent recommendations – see Specification, [0086]; [0094], where the user’s performance may be utilized as feedback…to improve the performance of the system over time”), as taught by Tjalve, in order to improve the user’s learning.
Independent claim 8 is a system of claim 1 and is rejected in like manner (Lin, Title; Li, Fig. 2; [0031]; Tjalve, Fig. 1; Col. 12, ln. 26-30; Javali, Title).
	Regarding independent claim 15, Lin does not expressly disclose a computer program product for assisting pronunciation correction, by a processor, comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein. However, Li, Tjalve, and Javali all teach that limitation (Li, [0020]; [0023]; Tjalve, Col. 9, ln. 65 – Col. 10, ln. 14; Javali, [0069-0072]). The remaining claim limitations are a mirror of the claim limitations of claim 1, and are thereby rejected in like manner.

Regarding claim 2, Lin does not expressly disclose wherein the information associated with the user includes at least one of a native natural language of the user and previous pronunciation recommendations associated with the user. However, Li teaches wherein the information associated with the user includes at least one of a native natural language of the user and previous pronunciation recommendations associated with the user (emphasis added) ([0039-0040]; [0045]; [0064], where the user’s native accent is taken into consideration when helping to improve pronunciation accuracy). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further consider user information, such as their native natural language and any inherent accents, in order to more accurately determine the specific user’s proficiency level when speaking a foreign language/target pronunciation of an utterance.
	Claim 9 is a system of claim 2 and is rejected in like manner. Further, claim 16 is a computer program product of claim 2 and is rejected in like manner.

	Regarding claim 3, Lin does not expressly disclose wherein the generating of the recommendation associated with correcting the user pronunciation of the utterance is further based on information associated with a natural language associated with the utterance. However, Li teaches that limitation ([0045], where words known to pose pronunciation issues are tracked and taken into consideration before recommending improvements to the user’s pronunciation of the utterance). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to consider information associated with a natural language associated with the utterance (i.e., the double “r” sound in Spanish words, such as “churro”) when generating the recommendation associated with correcting the user pronunciation of the utterance in order to determine certain sections of the utterance that likely will cause pronunciation issues and thereby proceed accordingly (i.e., lowering the threshold required to meet the target pronunciation of the utterance during said challenging section(s)).
	Claim 10 is a system of claim 3 and is rejected in like manner. Further, claim 17 is a computer program product of claim 3 and is rejected in like manner.

	Regarding claim 4, Lin does not expressly disclose wherein the information associated with the natural language associated with the utterance includes at least one of pronunciation mistakes associated with the natural language and previous pronunciation recommendations associated with the natural language (emphasis added). However, Li teaches that limitation ([0045], where words known to pose pronunciation mistakes are tracked and taken into consideration before recommending improvements to the user’s pronunciation of the utterance). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to consider information associated with a natural language associated with the utterance (i.e., the double “r” sound in Spanish words, such as “churro”) when generating the recommendation associated with correcting the user pronunciation of the utterance in order to determine certain sections of the utterance that likely will cause pronunciation issues and thereby proceed accordingly (i.e., lowering the threshold required to meet the target pronunciation of the utterance during said challenging section).
	Claim 11 is a system of claim 4 and is rejected in like manner. Further, claim 18 is a computer program product of claim 4 and is rejected in like manner.

Regarding claim 5, Lin does not expressly disclose wherein the generating of the recommendation associated with correcting the user pronunciation of the utterance is performed utilizing a cognitive analysis. However, Javali teaches natural language processing and its known use in analyzing human speech ([0013-0015]; [0046]; [0066]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize cognitive analysis, such as natural language processing taught by Javali, in order to perform a more accurate analysis and generate better recommendations for the user.
Claim 12 is a system of claim 5 and is rejected in like manner. Further, claim 19 is a computer program product of claim 5 and is rejected in like manner.

	Regarding claim 6, Lin does not expressly disclose wherein the identifying of the representation of the target pronunciation of the utterance includes generating the representation of the target pronunciation based on the representation of the user pronunciation of the utterance. However, Li teaches that limitation ([0110], wherein a module for generating a target/recommended correct pronunciation of the utterance operates in association with user information). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to identify the target pronunciation of the utterance based on the user pronunciation of the utterance (i.e., same accents, similar speech speed, etc.) and generate the representation accordingly for a more equal comparison.
Claim 13 is a system of claim 6 and is rejected in like manner. Further, claim 20 is a computer program product of claim 6 and is rejected in like manner.

	Regarding claim 7, Lin discloses further detecting a vocalization generated by the user ([0032], where the user clicks “record” to capture vocals input via microphone 402); generating the representation of the user pronunciation of the utterance based on said detected vocalization (Fig. 1, #120); and causing an indication of said generated recommendation to be provided to the user ([0050]; Fig. 8, where the recommendation/suggestion for improvement is listed to the user via a display screen). 
Claim 14 is a system of claim 7 and is rejected in like manner. Further, claim 21 is a computer program product of claim 7 and is rejected in like manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715